Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 11/06/2020 have been entered and considered, Claims 1-3, 7, 11, 16, 19 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 11/06/2020 have been fully considered but are not persuasive.

Regarding Claim 10
Applicant argues “the Examiner relies on Ely [0028] to teach or suggest the recitations of this claim. The claims regard determining whether an offset (defined as movement of an image tile relative to an image in the claims) is greater than a threshold. This paragraph of Ely [0028] regards determining whether a correlation score is sufficiently high, and if not, discarding the tile. This is patentably different from determining if movement of an image relative to an image is greater than a threshold (offset), as required by the claims.”.
However, Ely, [0028], as shown in Fig 3, step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a performs a geometric bundle adjustment of an EO image geometry, using the extracted GCPs of step 320.
Ely teaches quality metric on a particular characteristic, such as a correlation score. Ely also teaches image registration includes a geometric bundle adjustment of an EO image geometry. Therefore, the correlation and adjustment is equivalent to offset in the claimed invention. Ely still teaches the above mentioned limitations.

Regarding Claim 5&17
Applicant argues “the Examiner relies on Holz at [0103] to teach or suggest the recitations of this claim…. The claims require multiple thresholds and consideration of phase direction in determining whether a pixel corresponds to an edge. Holz at [0103] in contrast regards how a ridge in an image is not represented well by the Canny edge detection process and how to improve the edge representation. To do this, Holz suggests comparing heights of pixels around the initial point to two thresholds to identify the pixels of the ridge. This is patentably distinct from the claimed multiple thresholds of the gradient applied to the edges in differing phase directions and retaining pixels accordingly, as required by the claims.”.
However, Holz, abstract, the invention describes methods and systems for detecting, recognizing, and localizing pallets. For instance, a computing system may identify a set of edge points in the sensor data. 
[0103] The system implements the Canny edge detection process which involves using a simple 2D first derivative operator to highlight clusters of data points with high first spatial derivatives. In particular, edges may give rise to ridges in the gradient magnitude image with the Canny edge detection process measuring the top of the ridges and setting other data points to a zero value that are not part of the ridges tops. This may result in a thin line in the output through a process known as non-maximal suppression. The process may further determine hysteresis as controlled by two thresholds: a first threshold and a second threshold, with the first threshold greater than the second threshold. The process may analyze data points on a ridge higher than the first threshold in both directions from the initial point until the height of the ridge falls below the second threshold. This hysteresis helps to ensure that noisy edges are not broken up into multiple edge fragments.
Holz teaches edge detection which includes Canny edge detection process. Further the edges is detected for ridges in the gradient magnitude image with the Canny edge detection process. Canny edge detection process includes non-maximum suppression which includes detecting gradient magnitude in different directions. The invention further improve the method by using two threshold of gradient magnitude.
Therefore, Holz still teaches the above mentioned limitations.

Regarding claim 6 and 18:
Applicant argues “this claim specifies that a first threshold is higher than the second and is applied to gradients with phase in a principal direction while other gradients with other phases are compared to the second lower threshold. This is more specific than claim 5 and is patentably distinct for at least the same reasons as claim 5.”.
Please see the reply above regarding claim 5&17.

Regarding claim 11 limitation "suppressing a gradient magnitude of a pixel of the nighttime image corresponding to a light source".
Applicant argues “Bell regards navigating by detecting light sources. The goal of Bell is to identify the edges corresponding to light to dark and dark to light transitions. If Bell were to suppress the edges corresponding to light sources, the navigation of Bell would be impossible, thus frustrating the purpose of Bell.”.
However, Bell, [0104] Referring collectively to FIGS. 11, 12, 13, 20 and 23, it is noted that the process comprised within the feature reporting function 312 for determining whether a transversal edge 270 and its point fixes 280 belong to a dark-to-bright class or bright-to-dark class may alternatively be performed at a different stage within the point fix function 40. In this case, knowledge of the angle of the longer edges of the skylight candidate regions 426 and that the two transversal edge transition classes are ninety degrees out of phase either side of this angle can be utilized to threshold the gradient orientation image to produce two binary image masks. One of the masked input images suppresses pixels that are too dissimilar to the gradient orientation of dark-to-bright transversal edges 270 and thereby predisposes the Hough transform to return transversal edges 270 of the dark-to-bright class, and the other 
Therefore, the suppression is to rule out pixels that are too dissimilar to the gradient orientation of dark-to-bright transversal edges, which helps the edge/line detection process. Bell still teaches the above mentioned limitations. 

Regarding claim 12
Applicant argues “the Examiner cites to Bell who uses a Canny edge operator that compares gradient magnitudes to read on this claim. The canny edge operator of Bell is distinct from the claims which require comparison of pixel intensities. Further, the claims suppressing a gradient magnitude of a pixel ,vith a minimum pixel intensity to be greater than a first threshold and maximum pixel intensity to be greater than a second, larger threshold. Not only do the Sobel and Canny techniques regard gradient magnitude, they do not operate in the claimed manner to identify light sources by comparing intensities to multiple thresholds.”.
However, Bell indicates in [0102], a non-maximum suppression process is implemented by selecting only the strongest edge and suppress all others. In one embodiment the strength of the transversal edge 270 can be defined as the difference between the average pixel intensity of the sampled patches either side of the transversal edge 270. In this case the average gradient magnitude, or alternatively or additionally the cumulative gradient magnitude, along the transversal edge 270 can relative strength of the edge line segment, where a higher gradient magnitude suggests a better fit along the physical edge between skylight 116 and background ceiling 112.
Therefore, when the neighboring pixel average intensity difference on either side of the edge describes the strength of the edge. Higher magnitude suggests a better fit. Bell still teaches the above mentioned limitations.

Regarding claims 14 and 15
Applicant argues “the Examiner asserts, without evidence, that ‘Low contrast in an image makes it harder to detect features such as edges.’ Applicants respectfully request the Examiner provide evidence for this assertion or the assertion be withdrawn. Further, the specific technique of identifying contrast in claim 15 is not taught or suggested anywhere in the documents or the reasoning in the office action.”.
Wiki (“Contrast (Vision)”, 2017, https://en.wikipedia.org/wiki/Contrast_(vision)), page 1, par 1, Contrast is the difference in luminance or colour that makes an object (or its representation in an image or display) distinguishable. In visual perception of the real world, contrast is determined by the difference in the color and brightness of the object and other objects within the same field of view. The human visual system is more sensitive to contrast than absolute luminance. Figure 2 of page 1 shows different contrast for a photo. It is obvious that landmarks in image with lower contrast has lower detectability than that in image with higher contrast.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US9245201) in view of Jiang et al ("Learning based coarse-to-fine image registration.", IEEE, 2008).

Regarding Claim 1. Jin teaches A method for image registration (Jin, abstract, the invention describes a computer-implemented method and system register plural images using a computer processor and computer memory, The registration includes receiving a reference image; receiving a sensed image; computing an approximate image transformation between the reference image and the sensed image; finding plural candidate tie points by utilizing template matching; applying geometric filtering to at least a portion of the plural candidate tie points; transforming the sensed image using the calculated image transformation; and registering the sensed image with the reference image.
method and system for automatically registering a sensed image with a reference image.), the method comprising:
generating a synthetic image based on a two-dimensional (2D) image of the
geographical region (Jin, col 3, line 1-20, as shown in Fig 1, The sensor model registration component 110e utilizes sensor models and elevation for on-the-fly orthorectification during image registration. This geometrically corrects the data to a common ground coordinate space, and it achieves better accuracy in automatic tie point finding and filtering. The tie points can be automatically generated even in the image areas with big distortion. For images taken at different viewing positions and/or angles, the images of the same scene are related by the epipolar geometry constraint as specified by the epipolar geometry registration component 110ƒ. For a feature point in the first image, the corresponding point in the second image must lie on the epipolar line or curve. Either of two epipolar geometry models can be used in geometric filtering: one is suitable for the imagery with the frame central projection, and the other is suitable for the imagery obtained with a pushbroom sensor that has RPC information. 
Col 3, line 21-52, FIG. 2 is a flowchart of an image registration method according to the present invention for registering a sensed image with a reference image. First, in step 210, the approximate image transformation is computed from the map information
of the input images. In step 220, for each grid, one or a few interest points are found in the reference image using an interest operator. For each interest point in the reference
image, a template matching method finds a point located at the same feature in the sensed image. Each tie point is assigned a matching score to represent how much the 
Therefore, the final registered image is generated based on reference image and sensed image. At least one of the images is a 2D image. Further see Fig 4A&4B.);

Jin fails to explicitly teach, however, Jiang teaches performing a coarse registration to grossly register the synthetic image to the 2D image and generate a coarsely registered synthetic image; and performing a fine registration on the grossly registered synthetic image following the coarse registration to improve the registration between the synthetic image and the 2D image (Jiang, the paper describes a coarse-to-fine learning based image registration algorithm which has particular advantages in dealing with multi-modality images. The learning aspect by selecting and fusing a large number of features for measuring the similarity. Moreover, the similarity measure is carried in a coarse-to-fine strategy: global similarity measure
is first performed to roughly locate the component, the method then learns/computes similarity on the local image patches to capture the fine level information. When estimating the transformation parameters, we also engage a coarse-to-fine strategy. Off-the-shelf interest point detectors such as SIFT have degraded results on medical images. We further push the learning idea to extract the main structures/landmarks.

Section 2.2.2 fine level, the coarse level measure can quickly locate the brain in
the source image by searching over many locations, scales, and orientations.
Figure 7 shows registration results on the 2D mouse brain images. (a) shows the original image. (b) displays the template image. (c) gives the coarsely registered image with the template (affine model). (d) is a detailed registered version (thin plate splines model) of (c).
	Section 2.4 Outline of the Algorithm, the outline of the algorithm is given below:
Training: Given a set of unregistered images and template images: (1) Train a coarse level similarity measure based on roughly aligned (cropped, rotated, and re-scaled) image with the template as shown in Fig. (4). (2) Train a BEL edge detector on the roughly aligned brain image to detect salient edges. (3) Learn similarity measure on the manually annotated image patch pairs, as shown in Fig. (5).
Registration: Given an source image and a template image to which the source image should register: (1) Search for the sub-image which best matches the template using the similarity learned at the coarse level. (2) Perform a rough alignment by cropping, rotating, and re-scaling the sub-image to the same orientation and size of the template. (3) Use learned BEL edge detector to extract salient edges. (4) Search for the matched points on the extracted edges to the landmarks on the template. (5) Use the RANSAC algorithm to remove the outliers. (6) Use least-square fitting to estimate the affine transformation parameters. (7) Use thin plate splines transformation to obtain the final detailed registration.).
.

Claims 2-3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Jiang et al, Martini et al (US20150172626) further in view of Fisher et al (“Sobel Edge Detector”, 2017).
 
Regarding Claim 2. the combination of Jin and Jiang fails to explicitly teach, however, Martini and Fisher teaches The method of claim 1, wherein performing the coarse registration includes:
identifying edges in a first image tile of the synthetic image with a gradient
greater than a specified threshold (Martini, abstract, [0001], This invention relates to localization and mapping. The invention describes a method for generating a three-dimensional map of a region from successive images of the region captured from different camera poses. The method detects feature points within the captured images and designates a subset of the images as a set of key frames each having camera pose data and respective sets of measurement data representing image positions of 
	[0090] At a step 676, the system searches for image features corresponding to the landmarks. To do this, a searches carried out for image features which relate to or
correlate with the image patches associated with each landmark.
[0251], a Sobel filtering or other process extracts edges (noting that in some arrangements Sobel filters extract an approximate gradient only).
[0290] An aim is to reduce the number of searches which is required, and so the number of points to be measured may be set at a particular predetermined number or predetermined maximum such as 100 points. It is then necessary to select which points should be detected in this way amongst all of the possible points within the image. One possibility is to select some points in each image tile or slice (that is, in each of a plurality of block-shaped regions of the image) so as to give a roughly even distribution of detected points across the image. Alternatively, or an addition, a sorting process can be applied based on a pseudorandom function and/ or a quality metric.
Fisher, page 1, par 1, the article describes method of Sobel edge detector. The Sobel operator performs a 2-D spatial gradient measurement on an image and so emphasizes regions of high spatial frequency that correspond to edges. Typically it is used to find the approximate absolute gradient magnitude at each point in an input grayscale image.
.
Jin, Jiang and Martini are analogous art, because they all teach method of merging plurality of image data to generate a more detail or smooth image. Marini and Fisher both teaches edge detection method. Marini further teaches edge detection method using Sobel filtering operation in image merging. Fisher further teaches Sobel edge detection by calculation gradient thresholds. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the image merging/registration method (taught in Jin and Jiang), to further use Sobel edge detection method (taught in Martini and Fisher), so as to improve localization, mapping and/or augmented reality arrangements (Martini, [0005-0006]).

The combination of Jin, Jiang, Martini and Fisher further teaches correlating the identified edges to corresponding edges in an image tile of the 2D image (Jin, col 3, line 37-52, the present invention performs on-the-fly orthorectification on the image templates and generates and filters tie points in the common ground coordinate space (step 215). After the outliers are removed, in step 250, the image transformation is computed using the tie points. In step 260, the sensed image is to align to the reference image using the computed transformation.
Col 13, line 21-35, to compute the image transformation and transform the sensed image, a number of image transformation functions can be used to align the Local transformations align the images exactly at the tie point locations, and they should be considered if there are considerable local geometric differences between the images due to variation in terrain relief and imaging view angles); and
adjusting the location of the first image tile relative to the 2D image based
on the correlation to generate the coarsely registered synthetic image (Martini, [0073] Embodiments of the invention can provide computer games apparatus comprising: image processing apparatus (such as the PED operating under appropriate software control) and an image renderer operable to render an image for display by combining a captured image with one or more computer-generated image portions generated with respect to detected features in the captured images. Such a machine may include the camera 240 operable to capture the images. The computer generated image portions can be generated as part of game execution by the PED and can be arranged to form a so-called augmented reality display so that the position, nature and/or orientation of the computer-generated image portions matches, aligns with and/or complements that of the real features in the captured images.).

Regarding Claim 3. The combination of Jin, Jiang, Martini and Fisher further teaches The method of claim 2, wherein performing the fine registration includes:
identifying edges in a second image tile of the coarsely registered synthetic image with a contrast greater than the specified threshold (Fisher, page 2, par 3, figure 4-5, shows a simpler scene containing just a single flat dark object 
Page 2, last paragraph and figure shows all edges in the image have been detected and can be nicely separated from the background using a threshold of 150, as can be seen in the Canny operator.
Jiang, section 2.2.2 fine level, in Fig. (5.a), the point pair (A1, B1) is a positive example while (A1, C1) is a negative example. For each point pair, we extract two 29 × 29 image patches centered at the landmarks. Examples are shown in Fig. (5.b).
Therefore, the image patch/tile used in the fine registration level is a different/smaller size comparing the image patch/tile used in the coarse registration level.), the second image tile including a proper subset of pixels in the first image tile (Martini, [0138] At the end of the initialization procedure, the two images 814,816 are adopted as the first two keyframes of the set of keyframes. Some or all of the image features detected in common between those two initial keyframes are adopted as initial landmarks. Note that ( as mentioned above) a landmark comprises a 3D position and an image patch. A keyframe comprises a camera posse plus a set of data or measurements relating to the positions of each of a subset of landmarks can be observed in that keyframe.
[0226] With reference to FIG. 20, a keyframe KF1 has connections to (that is to say, has measurement data corresponding to) landmark points 1101, 1102, 1105 and 1106. The keyframe KF2 has connections to the landmark points 1102, 1104, 1105, 1106, 1108 and 1109. A connection between keyframes is defined as a situation in which two keyframes have measurement data for at least m landmark points in common.
Jiang, section 2.2.2 fine level, in Fig. (5.a), the point pair (A1, B1) is a positive example while (A1, C1) is a negative example. For each point pair, we extract two 29 × 29 image patches centered at the landmarks. Examples are shown in Fig. (5.b).);
correlating the identified edges to corresponding edges in a same or different image tile of the 2D image (Jin, col 3, line 37-52, the present invention performs on-the-fly orthorectification on the image templates and generates and filters tie points in the common ground coordinate space (step 215). After the outliers are removed, in step 250, the image transformation is computed using the tie points. In step 260, the sensed image is to align to the reference image using the computed transformation.
Col 13, line 21-35, to compute the image transformation and transform the sensed image, a number of image transformation functions can be used to align the sensed image with the reference image. Local transformations align the images exactly at the tie point locations, and they should be considered if there are considerable local geometric differences between the images due to variation in terrain relief and imaging view angles); and
adjusting the location of the second image tile relative to the 2D image based on the correlation (Martini, [0073] Embodiments of the invention can provide computer games apparatus comprising: image processing apparatus (such as the PED operating under appropriate software control) and an image renderer operable to render an image for display by combining a captured image with one or more computer-so that the position, nature and/or orientation of the computer-generated image portions matches, aligns with and/or complements that of the real features in the captured images.).

	Claim 16 is similar in scope as Claim 1-3, and thus is rejected under same rationale. 

Claims 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Jiang et al further in view of Ely et al (US20140112536).

Regarding Claim 4. The combination of Jin and Jiang fails to explicitly teach, however, Ely teaches The method of claim 1, wherein generating the synthetic image comprises projecting a three-dimensional (3D) point set of a second geographical region to an image space of the 2D image of the geographical region (Ely, abstract, the invention describes a system and methods can create a synthetic image of a target from a 3D data set, by using an electro-optical (EO) image and sun geometry associated with the EO image. In some examples, a 3D surface model is created from a 3D data set. The 3D surface model establishes a local surface orientation at each point in the 3D data set. A surface shaded relief (SSR) is produced from the local surface orientation, from an EO image, and from sun geometry  The SSR is projected into the image plane of the EO image. Edge-based registration extracts tie points from the projected SSR. The 3D data set converts the tie points to ground control points. A geometric bundle adjustment aligns the EO image geometry to the 3D data set.).
Jin, Jiang and Ely are analogous art, because they all teach method of merging plurality of image data to generate a more detail or smooth image. Ely further teaches projecting 3D image data sets to a traditional 2D image in image merging. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the image merging/registration method (taught in Jin and Jiang), to further implement image merging between 3D data sets and 2D optical image (taught in Ely), so as to produce a detail target geographical location with much richer intensity information which can be obtained from 3D image data set (Ely, [0006]).

Regarding Claim 7. The combination of Jin, Jiang and Ely further teaches The method of claim 1, further comprising, before performing coarse registration:
identifying tie points between the 2D image and the synthetic image;
converting the tie points to control points based on a closest point in the 3D point set to a tie point of the tie points; and
adjusting a geometry of the 2D image based on the control points (Jiang, Section 2.1 Salient Structure Extraction, Edge/landmark points contain structural information, which is important for image registration. Fig. (3.a) and Fig. (3.b) show the 
Ely, [0008] In some examples, a 3D surface model is created from a 3D data set. The 3D surface model establishes a local surface orientation at each point in the 3D data set. A surface shaded relief (SSR) is produced from the local surface orientation of the 3D point set and from the sun geometry associated with the EO image. The SSR is projected into the image plane of the EO image. Edge-based registration extracts tie
points between the EO image and the projected SSR. The 3D data set converts the tie points to ground control points. A geometric bundle adjustment aligns the EO image geometry to the 3D data set.). 

Regarding Claim 8. The combination of Jin, Jiang and Ely further teaches The method of claim 7, further comprising:
vetting an identified tie point by comparing a blunder metric of the tie point
to a specified threshold (Ely, [0026] Step 208 compares the correlation quality metrics
for each location point in the grid to specified thresholds to identify registration errors. The metrics can include both absolute and relative metrics.
[0027] Step 210 retains the correlated point locations in the grid that exceed the specified thresholds.); and
discarding the tie point if the blunder metric is below the specified threshold (Ely, [0028], as shown in Fig 3, step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a corresponding value 

Regarding Claim 9. The combination of Jin, Jiang and Ely further teaches The method of claim 7, further comprising:
determining an offset between the synthetic image tile and the 2D image
based on the identified tie points; and
wherein adjusting image tile relative to the 2D image includes moving the
image tile relative to the synthetic image in accord with the determined offset (Ely, [0028], as shown in Fig 3, step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a corresponding value of the characteristic that exceeds the threshold, the tile can be considered good, and can be retained by step 318. Step 320, for each retained tile, extracts a ground control point
(GCP), using the 3D data point closest to the center of the tile and the corresponding EO image location derived from the edge correlation of step 316. Step 322 performs a geometric bundle adjustment of an EO image geometry, using the extracted GCPs of step 320.
Therefore, the correlation score is equivalent to the offset.).

Regarding Claim 10. The combination of Jin, Jiang and Ely further teaches The method of claim 9, further comprising:
before moving the image tile relative to the 2D image, comparing the offset
to an offset threshold; and
discarding the offset if the offset is greater than the threshold (Ely, [0028], as shown in Fig 3, step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a corresponding value of the characteristic that exceeds the threshold, the tile can be considered good, and can be retained by step 318. Step 320, for each retained tile, extracts a ground control point (GCP), using the 3D data point closest to the center of the tile and the corresponding EO image location derived from the edge correlation of step 316. Step 322 performs a geometric bundle adjustment of an EO image geometry, using the extracted GCPs of step 320.).

Claims 5-6, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Jiang et al, Martini et al, Fisher et al further in view of Holz (US20180304468).

Regarding Claim 5. The combination of Jin, Jiang, Martini and Fisher fails to explicitly teach, however, Holz teaches The method of claim 2, wherein identifying the edges includes computing two thresholds on a gradient magnitude, one for pixels whose gradient phase is near a principal phase direction and one for pixels not in the principal phase direction, wherein pixels with a corresponding gradient magnitude greater than a corresponding threshold of the thresholds are identified as respective edges (Holz, abstract, the invention describes methods and systems for detecting, recognizing, and localizing pallets. For instance, a computing system may identify a set of edge points in the sensor data. The computing system may further determine a set of line segments from the set of edge points where each line segment may fit to a subset of the set of edge points. Based on the identified subset of line segments, the computing system may determine a pose of a pallet in the environment.
[0103] The system implements the Canny edge detection process which involves using a simple 2D first derivative operator to highlight clusters of data points with high first spatial derivatives. In particular, edges may give rise to ridges in the gradient magnitude image with the Canny edge detection process measuring the top of the ridges and setting other data points to a zero value that are not part of the ridges tops. This may result in a thin line in the output through a process known as non-maximal
suppression. The process may further determine hysteresis as controlled by two thresholds: a first threshold and a second threshold, with the first threshold greater than the second threshold. The process may analyze data points on a ridge higher than the first threshold in both directions from the initial point until the height of the ridge falls below the second threshold. This hysteresis helps to ensure that noisy edges are not broken up into multiple edge fragments.).
Jin, Jiang, Martini and Holz are analogous art, because they all teach method of merging plurality of image data to generate a more detail or smooth image. Marini, Fisher and Holz all teach edge detection method. Fisher and Holz both teach using gradient threshold to detect edge. Holz further teaches edge detection method using gradient threshold in different directions. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed 

Regarding Claim 6. The combination of Jin, Jiang, Martini, Fisher and Holz further teaches The method of claim 5, wherein the two thresholds include a first threshold for pixels whose gradient is near a principal phase direction and a second threshold for pixels whose gradient is not near the principal phase direction and the second threshold is less than the first threshold (Holz, [0103] The system implements the Canny edge detection process which involves using a simple 2D first derivative operator to highlight clusters of data points with high first spatial derivatives. In particular, edges may give rise to ridges in the gradient magnitude image with the Canny edge detection process measuring the top of the ridges and setting other data points to a zero value that are not part of the ridges tops. This may result in a thin line in the output through a process known as non-maximal suppression. The process may further determine hysteresis as controlled by two thresholds: a first threshold and a second threshold, with the first threshold greater than the second threshold. The process may analyze data points on a ridge higher than the first threshold in both directions from the initial point until the height of the ridge falls below the second threshold. This hysteresis helps to ensure that noisy edges are not broken up into multiple edge fragments.).

 
	Claim 18 is similar in scope as Claim 6, and thus is rejected under same rationale. 

Claims 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ely et al (US20140112536) in view of Bell (US20170069092).

Regarding Claim 11. Ely teaches A non-transitory machine-readable medium including instructions that, when executed by a machine, cause a machine to perform operations for registration of an image (Ely, abstract, the invention describes a system and methods can create a synthetic image of a target from a 3D data set, by using an electro-optical (EO) image and sun geometry associated with the EO image. In some examples, a 3D surface model is created from a 3D data set. The 3D surface model establishes a local surface orientation at each point in the 3D data set. A surface shaded relief (SSR) is produced from the local surface orientation, from an EO image, and from sun geometry associated with the EO image. Points in the SSR that are in shadows are shaded appropriately. The SSR is projected into the image plane of the EO image. Edge-based registration extracts tie points from the projected SSR. The 3D data set converts the tie points to ground control points. A geometric bundle adjustment aligns the EO image geometry to the 3D data set.
[0007] A system and methods can produce a synthetic image of a target from a 3D data set, by using the imaging geometry and sun geometry associated with the electro-optical (EO) image. The synthetic image is generated via surface shaded relief (SSR). The SSR is projected to the EO image space and registered using 2D techniques, but the underlying 3D ground positions are retained so that the registration
results in accurate ground control points that precisely tie the image to the 3D point data.
[0020] The system 100 can be a computer system that includes hardware, firmware and software. Examples may also be implemented as instructions stored on a computer readable storage device, which may be read and executed by at least one processor to perform the operations described herein.)

Ely fails to explicitly teaches a nighttime image.
However, Bell teaches a nighttime image (Bell, abstract, the invention describes 
An industrial vehicle with a drive mechanism, a steering mechanism, a vehicle controller, a camera, and a navigation module. The camera is communicatively coupled to the navigation module, the vehicle controller is responsive to commands from the navigation module, and the drive mechanism and the steering mechanism are responsive to commands from the vehicle controller. The camera is configured to capture an input image of a warehouse ceiling comprising elongated skylights characterized by different rates of image intensity change along longitudinal and transverse axial directions, and ceiling lights characterized by a circularly symmetric rate of image intensity change. The navigation module is configured to distinguish between the ceiling lights and the skylights and send commands to the vehicle controller for localization, or to navigate the industrial vehicle through the warehouse based upon valid ceiling light identification, valid skylight identification, or both.
[0104] Referring collectively to FIGS. 11, 12, 13, 20 and 23, it is noted that the process comprised within the feature reporting function 312 for determining whether a transversal edge 270 and its point fixes 280 belong to a dark-to-bright class or bright-to-dark class may alternatively be performed at a different stage within the point fix function 40. In this case, knowledge of the angle of the longer edges of the skylight candidate regions 426 and that the two transversal edge transition classes are ninety degrees out of phase either side of this angle can be utilized to threshold the gradient orientation image to produce two binary image masks. One of the masked input images suppresses pixels that are too dissimilar to the gradient orientation of dark-to-bright transversal edges 270 and thereby predisposes the Hough transform to return transversal edges 270 of the dark-to-bright class, and the other masked input image
suppresses pixels that are too dissimilar to the gradient orientation of bright-to-dark transversal edges 270 and thereby predisposes the Hough transform to return transversal edges 270 of the bright-to-dark class.
Therefore, when the sensor on the vehicle is taking a picture of the warehouse ceiling. The edges detected on the ceiling has dark and bright light source. The dark situation is similar to a nighttime situation.).
Ely and Bell are analogous art, because they both teach method of edge detection. Ely further teaches merging 3D image data with 2D optical image to generate a synthesized image by detecting edge and registering tie points between two sets of images. Bell further teaches edge detection method in different lighting situation 

The combination of Ely and Bell further teaches the operations comprising:
generating a synthetic image by projecting a three-dimensional (3D) point set of a geographical region to an image space of a nighttime two-dimensional (2D) image of the geographical region (Ely, [0007] A system and methods can produce a synthetic image of a target from a 3D data set, by using the imaging geometry and sun geometry associated with the electro-optical (EO) image. The synthetic image is generated via surface shaded relief (SSR). The SSR is projected to the EO image space and registered using 2D techniques, but the underlying 3D ground positions are retained so that the registration results in accurate ground control points that precisely tie the image to the 3D point data.
[0008], In some examples, a 3D surface model is created from a 3D data set. The 3D surface model establishes a local surface orientation at each point in the 3D data set. A surface shaded relief (SSR) is produced from the local surface orientation
of the 3D point set and from the sun geometry associated with the EO image. Points in the SSR that are in shadows are shaded appropriately. The SSR is projected into the image plane of the EO image. Edge-based registration extracts tie points between the EO image and the projected SSR. The 3D data set converts the tie points to ground ;
suppressing a gradient magnitude of a pixel of the nighttime image corresponding to a light source (Bell, [0104] Referring collectively to FIGS. 11, 12, 13, 20 and 23, it is noted that the process comprised within the feature reporting function 312 for determining whether a transversal edge 270 and its point fixes 280 belong to a dark-to-bright class or bright-to-dark class may alternatively be performed at a different stage within the point fix function 40. In this case, knowledge of the angle of the longer edges of the skylight candidate regions 426 and that the two transversal edge transition classes are ninety degrees out of phase either side of this angle can be utilized to threshold the gradient orientation image to produce two binary image masks. One of the masked input images suppresses pixels that are too dissimilar to the gradient orientation of dark-to-bright transversal edges 270 and thereby predisposes the Hough transform to return transversal edges 270 of the dark-to-bright class, and the other masked input image suppresses pixels that are too dissimilar to the gradient orientation of bright-to-dark transversal edges 270 and thereby predisposes the Hough transform to return transversal edges 270 of the bright-to-dark class.);
after suppressing the gradient magnitude, identifying edges in the nighttime image with a gradient greater than a specified threshold (Bell, [0072] Referring collectively to FIGS. 2, 3 and 11, in some embodiments the x- and y-gradient images of the input image 200 can be calculated during the create edge image 32 using a first order derivative operator, such as the Sobel operator. These gradient images are necessary for the Canny edge detection algorithm but, alternatively or additionally, can 
[0075], In cases where there are multiple line segments 434 within some small distance threshold to the winning line segment, a non-max suppression routine may be performed that uses the gradient magnitude image, calculated and preserved at the create edge image function 32 stage, in which the line segment 434 with the greatest
average gradient magnitude, or alternatively or additionally, the greatest cumulative gradient magnitude along the line is selected. In this embodiment, the longitudinal edge pairing function 36 is more likely to consistently select and pair the outside most edge segments as shown in FIG. 15.);
correlating the identified edges to corresponding edges in an image tile of
the synthetic image (Ely, [0026] Step 208 compares the correlation quality metrics for each location point in the grid to specified thresholds to identify registration errors. The metrics can include both absolute and relative metrics.
[0027] Step 210 retains the correlated point locations in the grid that exceed the specified thresholds.
[0028], Step 316 registers each tile independently by correlating edges extracted from the projected SSR with the EO image. Since the edges in the SSR usually have edge correlation. This process is more robust and accurate than standard image-to-image correlation techniques, such as normalized cross correlation. Step 318 retains only tiles having
good quality metrics.); and
adjusting the location of the first image tile relative to the 2D image based
on the correlation (Ely, [0028] Step 316 registers each tile independently by correlating edges extracted from the projected SSR with the EO image. Since the edges in the SSR usually have counterparts in the EO image (but not necessarily vice versa), a preferred technique is to extract edge pixels from the SSR and register them to the EO using edge correlation. This process is more robust and accurate than standard image-to-image correlation techniques, such as normalized cross correlation. Step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a corresponding value of the characteristic that exceeds the threshold, the tile can be considered good, and can be retained by step 318. Step 320, for each retained tile, extracts a ground control point (GCP), using the 3D data point closest to the center of the tile and the corresponding EO image location derived from the edge correlation of step 316. Step 322 performs a geometric bundle adjustment of an EO image geometry, using the extracted GCPs of step 320.).

Regarding Claim 12. The combination of Ely and Bell further teaches The non-transitory machine-readable medium of claim 11, wherein suppressing the gradient magnitude of the pixel includes determining pixel intensity values for all pixels in a neighborhood of the pixel and reducing the gradient magnitude if a minimum pixel intensity value in the neighborhood is greater than a first threshold and a maximum pixel intensity value in the neighborhood is greater than a second threshold (Bell, [0072] Referring collectively to FIGS. 2, 3 and 11, in some embodiments the x- and y-gradient images of the input image 200 can be calculated during the create edge image 32 using a first order derivative operator, such as the Sobel operator. These gradient images are necessary for the Canny edge detection algorithm but, alternatively or additionally, can be used to calculate the gradient magnitude and orientation images which may be preserved for use in processing operations, including but not limited to filtering operations, in subsequent stages of the process skylights function 30 or CFE algorithm 10. For example, the gradient magnitude and orientation images can be used to reason about the strength and direction of lines detected in the Hough transform line extraction function 34 and therein assist in the removal of inaccurate or otherwise undesirable lines.
 [0075], In cases where there are multiple line segments 434 within some small distance threshold to the winning line segment, a non-max suppression routine may be performed that uses the gradient magnitude image, calculated and preserved at the create edge image function 32 stage, in which the line segment 434 with the greatest average gradient magnitude, or alternatively or additionally, the greatest cumulative gradient magnitude along the line is selected. In this embodiment, the longitudinal edge pairing function 36 is more likely to consistently select and pair the outside most edge segments as shown in FIG. 15.
.

Regarding Claim 14. The combination of Ely and Bell further teaches The non-transitory machine-readable medium of claim 11, further comprising identifying an image tile with insufficient contrast and refraining from using the image tile in registration (Ely, [0028] Step 316 registers each tile independently by correlating edges extracted from the projected SSR with the EO image. Since the edges in the SSR usually have counterparts in the EO image (but not necessarily vice versa), a preferred technique is to extract edge pixels from the SSR and register them to the EO using edge correlation. This process is more robust and accurate than standard image-to-image correlation techniques, such as normalized cross correlation. Step 318 retains only tiles having good quality metrics. In some examples, the quality metric can include a threshold on a particular characteristic, such as a correlation score. If a particular tile has a corresponding value of the characteristic that exceeds the threshold, the tile can be considered good, and can be retained by step 318. Step 320, for each retained tile, extracts a ground control point (GCP), using the 3D data point closest to the center of the tile and the corresponding EO image location derived from the edge correlation of step 316. Step 322 performs a geometric bundle adjustment of an EO image geometry, using the extracted GCPs of step 320.
Low contrast in an image makes it harder to detect features such as edges. Therefore, it is obvious to a person with ordinary skill in the art that it is reasonable to put contrast under consideration while evaluating each image tile.).

Regarding Claim 15. The combination of Ely and Bell further teaches The non-transitory machine-readable medium of claim 14, wherein insufficient contrast includes a difference between a maximum intensity value of the image tile and a minimum intensity value of the image tile below a threshold (Low contrast in an image makes it harder to detect features such as edges. It is obvious to a person with ordinary skill in the art that when the maximum contrast (different between a maximum intensity value and a minimum intensity value) is too low, the contrast of the image is low and it is difficult to detect features.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ely et al in view of Bell further in view of Holz.

Regarding Claim 13. The combination of Ely and Bell fails to explicitly teach, however, Holz teaches The non-transitory machine-readable medium of claim 11, wherein the first and second thresholds are different values (Holz, [0103] The system implements the Canny edge detection process which involves using a simple 2D first derivative operator to highlight clusters of data points with high first spatial derivatives. In particular, edges may give rise to ridges in the gradient magnitude image with the Canny edge detection process measuring the top of the ridges and setting other data points to a zero value that are not part of the ridges tops. This may result in a thin line in the output through a process known as non-maximal
controlled by two thresholds: a first threshold and a second threshold, with the first threshold greater than the second threshold. The process may analyze data points on a ridge higher than the first threshold in both directions from the initial point until the height of the ridge falls below the second threshold. This hysteresis helps to ensure that noisy edges are not broken up into multiple edge fragments.).
Ely, Bell and Holz are analogous art, because they all teach method of merging plurality of image data to generate a more detail or smooth image by edge detecting. Bell and Holz both teach using gradient threshold to detect edge. Holz further teaches edge detection method using gradient threshold in different directions. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the image merging/registration method (taught in Ely and Bell), to further detect edge by calculating gradient magnitude on different directions (taught in Holz), so as to accurately detect edges and ensure that noisy edges are not broken up into multiple edge fragments (Holz, [0103]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Jiang et al, Martini et al, Fisher further in view of Ely et al (US20140112536).

Claim 19 is similar in scope as Claim 7, and thus is rejected under same rationale. 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611